PER CURIAM.
We affirm as to all issues raised in this appeal from a Final Judgment of Modification, except the amount of child support ordered. Because the record does not support the trial court’s finding that the former wife pays $170 per month for the minor children’s medical insurance, we remand for the trial court to reconsider the amount of child support assessed to each parent.
*727AFFIRMED, in part, REVERSED in part and REMANDED.
SHAHOOD, TAYLOR, JJ., and NELSON, DEBRA STEINBERG, Associate Judge, concur.